[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                               April 19, 2005
                             No. 04-14231
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                   D. C. Docket No. 03-20077-CV-ASG

KEITH L. THOMPSON,


                                                           Plaintiff-Appellant,

                                  versus


MIAMI-DADE COUNTY, a political subdivision
of State of Florida,


                                                        Defendants-Appellees,



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (April 19, 2005)

Before ANDERSON, BLACK and WILSON, Circuit Judges.
PER CURIAM:

      Keith Thompson (“Thompson”) appeals the district court’s grant of

summary judgment in favor of defendant Miami-Dade County in Thompson’s 42

U.S.C. § 1983 action alleging deliberate indifference in violation of the Eighth

Amendment.

      In December of 1999, Thompson alleges that he was the victim of inmate-

on-inmate violence while he was an incarcerated in the Miami-Dade County

Detention Center. He brought suit against, inter alia, Miami-Dade County,

claiming that the County violated his Eighth Amendment rights to be free from

cruel and unusual punishment. On cross-motions for summary judgment, the

district court granted Miami-Dade County’s motion and denied Thompson’s

motion.

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Wilson

v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004). Summary judgment

is appropriate when “there is no genuine issue was to any material fact and . . . the

moving party is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c).

      We have carefully reviewed the record, the briefs of the parties, and the

order of the district court on summary judgment. Construing the evidence in the



                                           2
light most favorable to Thompson, it is clear that he has failed to present any

genuine issues of material fact. The allegations raised and the evidence presented

does not state a violation of the Eighth Amendment on the part of Miami-Dade

county, and the county was entitled to judgment as a matter of law. Therefore, the

well-reasoned opinion of the district court is

      AFFIRMED.




                                           3